UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7644



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-97-100-BR)


Submitted: February 16, 2006              Decided: February 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Edward Ellerbe appeals the district court’s order

denying his motion to compel release of withheld discovery and his

case file.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm the order of the district court.

See United States v. Ellerbe, No. CR-97-100-BR (E.D.N.C. filed

Sept. 12, 2005 & entered Sept. 13, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                         AFFIRMED




                              - 2 -